Petition for Writ of Mandamus Conditionally Granted and Opinion filed
January 21, 2021.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-20-00676-CV

  IN RE THE CORDISH COMPANY AND BAYOU PLACE, L.P., Relators

                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              129th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-72382

                                   OPINION

      Relators The Cordish Company and Bayou Place, L.P. filed a petition for writ
of mandamus asking this court to compel the Honorable Michael Gomez, presiding
judge of the 129th District Court of Harris County, to vacate his July 27, 2020 order
denying relators’ amended motion to designate the United States Army Corps of
Engineers (the “Corps”) as a responsible third party pursuant to Civil Practices and
Remedies Code section 33.004. We conditionally grant relief.
                       Factual and Procedural Background

      The underlying lawsuit was filed by plaintiff Norberto Valles, and joined by
intervenors Undrea Bailey, individually and as next friend of J.B., and Lillian Bailey.
We refer to the Valles and Bailey parties collectively as the real parties in interest.
It is alleged that in the aftermath of Hurricane Harvey, waters from nearby Buffalo
Bayou flooded the underground parking garage beneath Bayou Place in downtown
Houston and damaged electrical equipment. Real parties in interest alleged that
relators’ and other co-defendants’ negligence injured two electricians—Norberto
Valles and Undrea Bailey—while they attempted to repair the equipment. As a
result of arcing and an explosion, Valles and Bailey suffered severe burns over thirty
percent of their bodies.

       Relators filed a motion to designate the Corps as a responsible third party.
See Tex. Civ. Prac. & Rem. Code § 33.004. The trial court denied the motion but
granted relators leave to amend their allegations. Relators then filed an amended
motion, which alleged among other things:

      1.     Bayou Place, where plaintiffs sustained their injuries, is located in
             downtown Houston, directly adjacent to Buffalo Bayou.

      2.     Hurricane Harvey made landfall on the Texas Gulf Coast on August
             25, 2017, then stalled over “[t]he Houston Metro. . . torrential rains
             fell in these locations near a stationary front.” [sic]

      3.     The Corps operates two reservoirs known as the Addicks and
             Barker Reservoirs (“the Reservoirs”), upstream from Bayou Place.
             The Reservoirs captured Hurricane Harvey floodwaters during
             Hurricane Harvey and filled rapidly. Concerned by rising water
             levels in the Reservoirs, on August 28, 2017, the Corps began
             releasing floodwaters from the Reservoirs into Buffalo Bayou.

      4.     On August 29, 2017, the Corps “made increased controlled releases
             . . . to maintain control of the Addicks and Barker Dams.” Prior
             modeling prepared by the Corps projected that the amount of water

                                           2
      it was releasing would flood areas downstream, including Bayou
      Place.
5.    As predicted by the Corps, floodwaters inundated Bayou Place.

6.    The Corps’s decision as to the volume and timing of the Reservoir
      releases contributed to the severity of downtown Houston flooding.
      Governmental reports concluded that “[d]ownstream flooding
      due to dam releases” occurred. The Harris County Flood Control
      District concluded that “[w]ater level elevations and duration
      were influenced by the Corps’ emergency releases during the
      extreme rainfall event as well as the subsequent releases to empty
      the Addicks and Barker Reservoirs.”
7.    The Corps’s operation of the Reservoirs during Hurricane Harvey,
      including the volume and timing of water releases, caused
      floodwaters to inundate electrical equipment located in Bayou Place
      garage. No electrical equipment, or less electrical equipment,
      including the equipment that injured plaintiffs, would have been
      damaged absent the Corps’s actions. The severity of damage to the
      equipment that injured the plaintiffs was exacerbated because
      floodwaters inundated electrical equipment for a longer period of
      time than would have occurred had the Corps operated the
      Reservoirs differently, released less water, or released water at a
      lower flow rate. Thus, according to relators, the Corps’s “conduct
      and release of excessive floodwaters . . . caused the defect
      causing the Plaintiffs’ injuries.”

8.    Plaintiffs were injured while attempting to repair the electrical
      equipment in Bayou Place that had been inundated when an
      “electrical accident” occurred.
9.    Texas law imposes liability on governmental entities based on their
      exercise of control over waters resulting in damages downstream,
      even if such control causes damages on premises not owned by the
      governmental entity, or from waters not owned by the governmental
      entity. Tex. Parks & Wildlife v. Wilson, 991 S.W.2d 93 (Tex.
      App.—Austin 1999, pet. denied).

10.   The Corps’s decisions and conduct was the sole proximate cause, or
      a proximate cause, or a substantial contributing factor of plaintiffs’

                                    3
               injuries; the Corps was negligent; the Corps exercised control over
               the water, premises, and equipment at issue that renders them
               responsible; the Corps’s design and failure to mitigate known flood-
               risks associated with extreme floodwater discharge rates of the
               Reservoirs rendered the Reservoirs defective or unreasonably
               dangerous; and, as a result, the Corps violated applicable legal
               standards.
      Real parties in interest filed timely objections to relators’ amended motion to
designate the Corps as a responsible third party, arguing that relators cannot establish
“legal cause” as to the proposed responsible third party because relators cannot and
do not allege that the Corps “[did] more than furnish the condition that makes the
plaintiff’s injury possible.” Union Pump Co. v. Allbritton, 898 S.W.2d 773, 776
(Tex. 1995).

      On July 27, 2020, the trial court signed an order sustaining the objections and
denying leave to designate the Corps as a responsible third party. Relators seek
mandamus relief in this court.

                                 Mandamus Standard
      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that the relator has no adequate remedy by
ordinary appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex.
2004) (orig. proceeding). A trial court clearly abuses its discretion if it reaches a
decision so arbitrary and unreasonable as to amount to a clear and prejudicial error
of law or if it clearly fails to analyze the law correctly or apply the law correctly to
the facts. In re Cerberus Capital Mgmt. L.P., 164 S.W.3d 379, 382 (Tex. 2005)
(orig. proceeding) (per curiam). “The relator must establish that the trial court could
reasonably have reached only one decision.” Walker v. Packer, 827 S.W.2d 833,
840 (Tex. 1992) (orig. proceeding). “Even if the reviewing court would have



                                             4
decided the issue differently, it cannot disturb the trial court’s decision unless it is
shown to be arbitrary and unreasonable.” Id.

      Ordinarily, a relator need only establish a trial court’s abuse of discretion to
demonstrate entitlement to mandamus relief with regard to a trial court’s denial of a
timely filed section 33.004(a) motion to designate a responsible third party because
in this situation, the relator does not have an adequate remedy by appeal. See In re
Coppola, 535 S.W.3d 506, 510 (Tex. 2017) (orig. proceeding) (per curiam).

       Applicable Standards for Designating Responsible Third Parties

      Civil Practice and Remedies Code section 33.004(a) provides, “[a] defendant may
seek to designate a person as a responsible third party by filing a motion for leave to
designate that person as a responsible third party.” Tex. Civ. Prac. & Rem. Code
§ 33.004(a). Opposing parties have the right to object to the motion for leave, and when
a timely objection is filed, “the court shall grant leave to designate the person as a
responsible third party unless the objecting party establishes: (1) the defendant did not
plead sufficient facts concerning the alleged responsibility of the person to satisfy the
pleading requirement of the Texas Rules of Civil Procedure; and (2) after having been
granted leave to replead, the defendant failed to plead sufficient facts concerning the
alleged responsibility of the person to satisfy the pleading requirements of the Texas
Rules of Civil Procedure.” Id. § 33.004(g).

      The applicable procedural rule is rule 47, which is our “notice” pleading rule. In
re CVR Energy, Inc., 500 S.W.3d 67, 80 (Tex. App.—Houston [1st Dist.] 2016, orig.
proceeding). “Under the notice-pleading standard, fair notice is achieved ‘if the
opposing party can ascertain from the pleading the nature and basic issues of the
controversy, and what type of evidence might be relevant.’” Id. (quoting In re
Greyhound Lines, No. 05-13-01646-CV, 2014 WL 1022329, at *2 (Tex. App.—Dallas
Feb. 21, 2014, orig. proceeding) (mem. op.)); see also Low v. Henry, 221 S.W.3d 609,
                                           5
612 (Tex. 2007). A petition is sufficient if a cause of action or defense may be
reasonably inferred from what is specifically stated in the pleading, even if an element
of the cause of action is not specifically alleged. Dodd v. Savino, 426 S.W.3d 275, 292
(Tex. App.—Houston [14th Dist.] 2014, no pet.); In re Greyhound Lines, Inc., 2014 WL
1022329, at *2. In determining whether to grant a motion for leave to designate a
responsible third party, the trial court is restricted to evaluating the sufficiency of the
facts pleaded by the movant and is not permitted to review the truth of the allegations or
consider the strength of the evidence. See In re CVR Energy, Inc., 500 S.W.3d at 80
(citing In re Unitec Elevator Servs. Co., 178 S.W.3d 53, 61 (Tex. App.—Houston [1st
Dist.] 2005, no pet.)); In re Greyhound Lines, Inc., 2014 WL 1022329, at *2; In re Arthur
Andersen, 121 S.W.3d 471, 478 n.20 (Tex. App.—Houston [14th Dist.] 2003, orig.
proceeding).

      Though a responsible third party may be designated by notice pleading and the
applicable requirements are not stringent,1 the alleged wrongful conduct of a party so
designated will not necessarily be considered by the factfinder. Section 33.004(l)
provides that a party may move to strike the designation of a responsible third party if,
after adequate time for discovery, “there is no evidence that the designated person is
responsible for any portion of the claimant’s alleged injury or damage.”                Id.
§ 33.004(l). The court must grant a motion to strike the third-party designation
unless a defendant produces sufficient evidence to raise a genuine issue of fact
regarding the designated party’s responsibility for the claimant’s injury or damage.
Id. It is in the context of subsequent proceedings—such as a motion to strike, motion
for summary judgment, or objection to submission of a jury question—that the court




      1
          See In re Greyhound Lines, Inc., 2014 WL 1022329, at *2.

                                               6
is to consider objections to the sufficiency of the evidence against the allegedly
responsible third party. In re Greyhound Lines, Inc., 2014 WL 1022329, at *2.

                                             Analysis

       Relators argue that the trial court abused its discretion by denying it leave to
designate the Corps as a responsible third party because the allegations in their amended
motion are more than sufficient to meet the applicable “notice” pleading standard, which
is satisfied if the opposing party can ascertain from the pleading the nature and basic
issues of the controversy, and what type of evidence might be relevant. E.g., In re CVR
Energy, Inc., 500 S.W.3d at 80. In response, real parties in interest contend that even
taking relators’ allegations as true, they are insufficient to establish legal causation as
required by controlling Texas Supreme Court authority2 because real parties in interest
did not enter the garage to repair its damaged electrical equipment until twenty days after
the Corps released water from the Reservoirs and the garage was dry and free of
floodwater by then.

       Relators’ amended motion to designate the Corps as a responsible third party
alleged, among other things:

       . . . that the Corps’s operation of the Reservoirs during Hurricane Harvey,
       and decisions with respect to how much floodwater would be released, and
       when, caused floodwaters to inundate electrical equipment at Bayou Place.
       Cordish and Bayou Place allege that no electrical equipment, or less


       2
           Real parties in interest cite Allways Auto Group, Ltd. v. Walters, 530 S.W.3d 147, 149
(Tex. 2017); IHS Cedars Treatment Center of DeSoto, Texas, Inc. v. Mason, 143 S.W.3d 794, 798–
803 (Tex. 2004); Union Pump Co. v. Allbritton, 898 S.W.2d 773, 776 (Tex. 1995), abrogated on
other grounds by Ford Motor Co. v. Ledesma, 242 S.W.3d 32 (Tex. 2007); and Lear Siegler v.
Perez, 819 S.W.2d 470, 472 (Tex. 1991). Significantly, none of these decisions involved whether
the trial court properly sustained an objection to a responsible third party designation; rather, each
cited case reviewed whether the trial court properly granted summary judgment based on the lack
of legally sufficient evidence of proximate cause.



                                                  7
      electrical equipment, including the equipment which injured Plaintiffs at
      Bayou Place, would have been damaged. . . .
      Based on the foregoing, Cordish and Bayou Place allege the Corps’s
      decisions and conduct described in the foregoing paragraphs was the
      sole proximate cause, or a proximate cause, or a substantial contributing
      factor of Plaintiffs’ injuries; . . . .

These allegations of proximate cause are sufficient to meet Texas’s low threshold for
notice pleading because real parties in interest can ascertain from them the nature and
basic issues of the controversy regarding causation, and what type of evidence might be
relevant. This is all that section 33.004(g) requires. See In re CVR Energy, Inc., 500
S.W.3d at 80.

      Our conclusion finds support in several appellate decisions that have held
comparable proximate cause allegations sufficient to require the trial court to grant a
motion for leave to designate a responsible third party. See, e.g., In re CVR Energy, Inc.,
500 S.W.3d at 80; In re Lewis Casing Crews, Inc., No. 11-14-00137-CV, 2014 WL
3398170, at *3 (Tex. App.—Eastland July 10, 2014, orig. proceeding) (mem. op.); In re
Greyhound Lines, Inc., 2014 WL 1022329, at *3; In re Unitec Elevator Servs. Co., 178
S.W.3d at 62. For example, the court of appeals in In re Greyhound Lines held sufficient
an “alleg[ation] that [the responsible third party’s] acts or omissions were the
‘proximate cause’ of the accident.” In making such an allegation, the relators
“provided fair notice that they contend the acts or omissions of [the responsible third
party] were a substantial and foreseeable factor in bringing about the injuries alleged
by [the plaintiff], and without that negligence, the harm alleged in [plaintiff’s]
petition would not have occurred.” In re Greyhound Lines, Inc., 2014 WL 1022329,
at *3. Accordingly, we hold that the trial court clearly abused its discretion by
denying relators’ motion to designate the Corps as a responsible third party.




                                            8
       Real parties in interest argue that relators’ allegations cannot establish legal cause
as a matter of law, and that this inadequacy is sufficient at the pleading stage to reject a
motion to designate the Corps as a responsible third party. Their argument rests on the
key factual premise that the Corps’s decision to release water from the Reservoirs
occurred twenty days before the explosion that injured Valles and Bailey, and thus, they
say, did no more than furnish the condition that made the injury possible. Further, real
parties in interest assert that the Bayou Place garage was already flooded at the time the
Reservoirs were released. At this stage of the proceedings, however, a court may not
consider the strength of controverting evidence or the truth of the allegations. See In re
CVR Energy, Inc., 500 S.W.3d at 80; In re Greyhound Lines, Inc., 2014 WL 1022329,
at *2. The allegations contained in relators’ amended motion for leave, quoted above,
plead sufficient facts concerning the alleged responsibility of the Corps to satisfy Texas’s
notice pleading requirements. See Tex. Civ. Prac. & Rem. Code § 33.004(g).

       Having concluded that the trial court abused its discretion in denying relators’
amended motion to designate the Corps as a responsible third party, we turn to whether
relators may obtain adequate relief through the ordinary appeal process. The Supreme
Court of Texas recently held that mandamus relief is appropriate in this context. In re
Mobile Mini, Inc., 596 S.W.3d 781, 783-84 (Tex. 2020) (orig. proceeding) (per curiam);
In re Coppola, 535 S.W.3d 506, 508 (Tex. 2017) (orig. proceeding). “Allowing a case
to proceed to trial despite erroneous denial of a responsible-third-party designation
‘would skew the proceedings, potentially affect the outcome of the litigation, and
compromise the presentation of [the relators’] defense in ways unlikely to be apparent
in the appellate record.’” In re Coppola, 535 S.W.3d at 509 (quoting In re CVR Energy,
Inc., 500 S.W.3d at 81–82) (alteration in In re Coppola). Accordingly, we hold that
relators lack an adequate remedy by ordinary appeal.




                                             9
                                       Conclusion

      For the above reasons, we conditionally grant the petition for writ of
mandamus, and direct the trial court to vacate its order sustaining the objection of
real parties in interest and denying relators leave to designate the Corps as a
responsible third party. We are confident the trial court will act in accordance with
this opinion. The writ of mandamus shall issue only if the trial court fails to do so.




                                 /s/     Kevin Jewell
                                         Justice


Panel consists of Chief Justice Christopher and Justices Jewell and Zimmerer.




                                           10